14-2424
     Lin v. Lynch
                                                                                       BIA
                                                                                  Cheng, IJ
                                                                               A087 992 621
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   16th day of July, two thousand fifteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JIN PING LIN,
14            Petitioner,
15
16                  v.                                         14-2424
17                                                             NAC
18
19   LORETTA E. LYNCH, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                 Joshua Bardavid, New York, NY.
25
26   FOR RESPONDENT:                 Benjamin C. Mizer, Acting Assistant
27                                   Attorney General; Shelley R. Goad,
28                                   Assistant Director; Kristen Giuffreda
29                                   Chapman, Trial Attorney, Office of
30                                   Immigration Litigation, United States
31                                   Department of Justice, Washington D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Jin Ping Lin, a native and citizen of the People’s Republic

6    of China, seeks review of a June 11, 2014, decision of the BIA

7    affirming the December 6, 2012, decision of an Immigration Judge

8    (“IJ”), denying his application for asylum, withholding of

9    removal, and relief pursuant to the Convention Against Torture

10   (“CAT”).    In re Jin Ping Lin, No. A087 992 621 (B.I.A. June 11,

11   2014), aff’g No. A087 992 621 (Immig. Ct. N.Y. City Dec. 6,

12   2012).    We assume the parties’ familiarity with the underlying

13   facts and procedural history in this case.

14       Under the circumstances of this case, we have reviewed the

15   decisions of both the IJ and the BIA “for the sake of

16   completeness.”    Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
17   524, 528 (2d Cir. 2006).    The applicable standards of review

18   are well established.     See 8 U.S.C. § 1252(b)(4)(B); Yanqin

19   Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

20       For asylum applications like Lin’s, governed by the REAL

21   ID Act of 2005, the agency may, “[c]onsidering the totality of


                                     2
1    the    circumstances,”      base      a   credibility       determination    on

2    inconsistencies in an asylum applicant’s statements and other

3    record evidence “without regard to whether” the inconsistencies

4    go    “to    the   heart   of   the   applicant’s         claim.”    8    U.S.C.

5    § 1158(b)(1)(B)(iii).           “We defer . . . to an IJ’s credibility

6    determination unless, from the totality of the circumstances,

7    it is plain that no reasonable fact-finder could make such” a

8    ruling.      Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)

9    (per curiam).         Substantial evidence supports the agency’s

10   adverse credibility determination.

11         The agency relied on multiple inconsistencies in finding

12   Lin    not    credible.         For   example,      the    agency   reasonably

13   considered inconsistencies between Lin’s testimony and his

14   credible fear interview regarding when he joined an underground

15   church in China.       See Ming Zhang v. Holder, 585 F.3d 715, 725

16   (2d Cir. 2009).       Lin testified on direct examination that he

17   joined his underground church in 2007, but later testified that

18   he joined the church in 2009.                   During his credible fear

19   interview, he also stated that he joined in 2009.                   The agency

20   was    not    required     to    credit       his   explanation     for    these

21   discrepancies.       See Majidi v. Gonzales, 430 F.3d 77, 80-81 (2d


                                               3
1    Cir. 2005).    Moreover, Lin’s credible fear interview contained

2    the required indicia of reliability because: (1) the interview

3    record was typewritten in a question and answer format; (2) the

4    interview     was    conducted   through      an   interpreter;   (3)   the

5    interviewer explained to Lin the purpose of the interview and

6    the importance of providing full and accurate testimony; and

7    (4) the interviewer asked questions that were designed to elicit

8    a potential basis for asylum.            See Ming Zhang, 585 F.3d at

9    725-26.

10        The agency also reasonably relied on Lin’s initial failure

11   to mention that he was his pastor’s “helper.”            Xiu Xia Lin, 534

12   F.3d at 166 n.3.        As the IJ observed, this information was

13   relevant because the Chinese government may have considered him

14   a threat if he was more than just a member of his church.

15   Moreover, a statement from Lin’s mother also failed to mention

16   that he was his pastor’s helper.           The agency was not required

17   to   credit    his    explanation       for   omitting    this    relevant

18   information.

19        The agency also reasonably relied on Lin’s initial failure

20   to mention that his parents were leaders in his church and that

21   they had been arrested prior to the 2009 incident.                 Despite


                                         4
1    Lin’s detailed account of his religious upbringing and his

2    parents’ arrest in 2009, he made no mention that they were ever

3    leaders of the church or that they had previously been arrested.

4    Moreover, in her statement, Lin’s mother described in detail

5    how she and Lin’s father were arrested and beaten in 2009, but

6    failed to mention any prior arrests or that she and Lin’s father

7    were     church     leaders.       Accordingly,         Lin’s      material

8    inconsistencies       and   his    failure      to    provide      adequate

9    explanations constitute substantial evidence for an adverse

10   credibility determination.

11          Having questioned Lin’s credibility, the agency did not err

12   in finding that his corroborating evidence did not rehabilitate

13   his    incredible     testimony.        An    applicant’s       failure   to

14   corroborate testimony may bear on credibility, either because

15   the absence of particular corroborating evidence is viewed as

16   suspicious, or because the absence of corroboration in general

17   makes an applicant unable to rehabilitate testimony that has

18   already been called into question.           See Biao Yang v. Gonzales,

19   496 F.3d 268, 273 (2d Cir. 2007).            Lin argues that the agency

20   did not adequately consider evidence that he was issued a

21   summons    by     police.      However,      this    evidence     does    not


                                         5
1    rehabilitate the discrepant testimony that forms the basis of

2    the adverse credibility determination.

3        Given     the   inconsistency       and    corroboration     findings,

4    substantial evidence supports the agency’s adverse credibility

5    determination.      See Xiu Xia Lin, 534 F.3d at 167.          The adverse

6    credibility     determination       is        dispositive   of     asylum,

7    withholding of removal, and CAT relief, as the claims were based

8    on the same factual predicate.          Paul v. Gonzales, 444 F.3d 148,

9    156-57 (2d Cir. 2006).

10       For the foregoing reasons, the petition for review is

11   DENIED.    As we have completed our review, any stay of removal

12   that the Court previously granted in this petition is VACATED,

13   and any pending motion for a stay of removal in this petition

14   is DISMISSED as moot.      Any pending request for oral argument

15   in this petition is DENIED in accordance with Federal Rule of

16   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

17   34.1(b).

18                                   FOR THE COURT:
19                                   Catherine O’Hagan Wolfe, Clerk




                                         6